Citation Nr: 1214349	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
The Veteran provided testimony at a January 2007 videoconference hearing before the undersigned Veterans Law Judge.  In an August 2007 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's August 2007 decision, and returned the case to the Board.

In May 2008, the Board remanded the case for further development and adjudication.  Subsequently, in a June 2009 decision, the Board again denied the claim.  The Veteran again appealed the case to the Court and in a September 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's June 2009 decision, and returned the case to the Board.

In February 2011, the Board remanded the case for additional development.  For the reasons discussed below, the Board finds that the RO did not substantially comply with the mandates of the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the February 2011 remand, the Board instructed the RO to provide the Veteran's attorney with copies of documents requested in May 2009 Freedom of Information Act (FOIA) requests, including copies of an October 2008 VA examination report and March 2009 addendum.  A March 2011 letter reflects that the RO sent the Veteran's attorney the documents requested.  In February 2012, in response to a January 2012 FOIA request from the Veteran's attorney, the Board also provided the Veteran's attorney with documents added to the claims file from March 2011.

The February 2011 remand specifically requested that after providing an appropriate period of time to the Veteran and his attorney to respond after completion of the FOIA request, the RO should readjudicate the claim based on all the evidence of record.  If the benefit remained denied, the Veteran and his representative, if any, were to be furnished with a supplemental statement of the case and given an opportunity to respond.  In a May 2011 letter, the appellant's attorney requested that the RO issue a rating decision granting the benefits or a supplemental statement of the case with an explanation for why the benefits could not be granted.  

The RO did not issue a supplemental statement of the case following the March 2011 and February 2012 letters.  In a December 2011 letter, the RO stated that it had completed the steps directed by the Board when it remanded the appeal and was returning the VA records to the Board.  As the Board specifically requested that the RO readjudicate the claim and issue a supplemental statement of the case if the benefit remained denied, the Board finds that there has not been substantial compliance with the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the case must be remanded for readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim based on all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney or representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


